EXHIBIT 10.1
AMENDMENT NO. 3 TO CONSIGNMENT AGREEMENT

THIS AMENDMENT NO. 3 TO CONSIGNMENT AGREEMENT (this “Amendment”) is made as of
September 30, 2010, by and among CANADIAN IMPERIAL BANK OF COMMERCE, a Canadian
chartered bank (the “PM Lender”); CIBC WORLD MARKETS INC., an Ontario
corporation and subsidiary of the PM Lender (the “Copper Lender” and together
with the PM Lender, the “Metal Lenders”); BRUSH ENGINEERED MATERIALS INC., an
Ohio corporation (“BEM”); WILLIAMS ADVANCED MATERIALS INC., a New York
corporation (“WAM”); TECHNICAL MATERIALS, INC., an Ohio corporation (“TMI

”); BRUSH WELLMAN INC., an Ohio corporation (“BWI”); ZENTRIX TECHNOLOGIES INC.,
an Arizona corporation (“ZTI”); WILLIAMS ACQUISITION, LLC, a New York limited
liability company d/b/a Pure Tech (“Pure Tech”); THIN FILM TECHNOLOGY, INC., a
California corporation (“TFT”); TECHNI-MET, LLC, a Delaware limited liability
company (“Techni-Met”); ACADEMY CORPORATION, a New Mexico corporation (“AC”);
ACADEMY GALLUP, LLC, a New Mexico limited liability company (“AG”); and such
other Subsidiaries of BEM who may from time to time become parties by means of
their execution and delivery with the Metal Lenders of a Joinder Agreement under
the Consignment Agreement (as defined below). BEM, WAM, TMI, BWI, ZTI, Pure
Tech, TFT, Techni-Met AC, AG and such Subsidiaries are herein sometimes referred
to collectively as the “Customers” and each individually as a “Customer”.

WITNESSETH:

WHEREAS, the Metal Lenders and the Customers are parties to a certain
Consignment Agreement, dated as of October 2, 2009, as amended by that certain
(i) Amendment No. 1 to Consignment Agreement, dated as of March 10, 2010, and
(ii) Omnibus Amendment to Metal Documents, dated as of June 10, 2010 (as
amended, the “Consignment Agreement”); and

WHEREAS, the parties hereto desire to amend the Consignment Agreement to extend
the Maturity Date thereof;

NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. Initially capitalized terms used but not defined in this
Amendment have the meanings given to such terms in the Consignment Agreement.

2. Amendment. The definition of “Maturity Date” appearing in Article 1
(Definitions) of the Consignment Agreement is hereby amended and restated in its
entirety to read as follows:

“Maturity Date” means, as the context requires, (a) September 15, 2011 with
respect to Consignments of Gold or Silver by the PM Lender and all Obligations
and transactions ancillary thereto, and (b) September 30, 2011 with respect to
Consignments of Copper by the Copper Lender and all Obligations and transactions
ancillary thereto. Any obligations of the Customers under this Agreement which
are not paid when due on or before the Maturity Date shall remain subject to the
provisions of this Agreement until all Obligations are paid and performed in
full.

3. Approved Locations. Schedule 1 (Approved Locations) to the Consignment
Agreement is hereby amended by adding the following entries under the heading
“Approved Subconsignees and Approved Subconsignee Locations”:

         
PPG Industries
  PPG Industries
400 Park Drive, Works #6
  4004 Fairview Industrial Drive SE, Works #12
Carlisle, Pennsylvania 17013
  Salem, Oregon 97032
PPG Industries 7400 Central Freeway Wichita Falls, Texas 76306
       
 
       

4. Representations and Warranties. To induce the Metal Lenders to enter into
this Amendment, each Customer hereby represents and warrants to the Metal
Lenders that: (a) such Customer has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to fulfill its
obligations hereunder and to consummate the transactions contemplated hereby;
(b) the making and performance by such Customer of this Amendment do not and
will not violate any law or regulation of the jurisdiction of its organization
or any other law or regulation applicable to it; (c) this Amendment has been
duly executed and delivered by such Customer and constitutes the legal, valid
and binding obligation of such Customer, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except as the same may be subject to general principles of equity;
and (d) on and as of the date hereof, no Default or Event of Default exists
under the Consignment Agreement.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.

6. Integration of Amendment into Consignment Agreement. The Consignment
Agreement, as amended hereby, together with the other Metal Documents, is
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by the Consignment Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by the Consignment Agreement, as amended
hereby, and no party is relying on any promise, agreement or understanding not
set forth in the Consignment Agreement, as amended hereby. The Consignment
Agreement, as amended hereby, may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Customers
and the Metal Lenders. The parties hereto agree that this Amendment shall in no
manner affect or impair the liens and security interests evidenced or granted by
the Consignment Agreement or in connection therewith. Except as amended hereby,
the Consignment Agreement shall remain in full force and effect and is in all
respects hereby ratified and affirmed.

7. Expenses. The Customers covenant and agree jointly and severally to pay all
reasonable out-of-pocket expenses, costs and charges incurred by the Metal
Lenders (including reasonable fees and disbursement of counsel) in connection
with the review and implementation of this Amendment.

8. Signatures. This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, each of which shall be an original and all of which shall together
constitute one and the same agreement. Delivery of an executed signature page of
this Amendment by electronic transmission shall be effective as an in hand
delivery of an original executed counterpart hereof.

9. Effectiveness. Notwithstanding anything to the contrary in this Amendment,
the terms of this Amendment shall not become binding and effective unless and
until: (a) the administrative agent under the Senior Credit Agreement shall have
executed and delivered an amendment to the Lender Intercreditor Agreement
increasing the Maximum Dollar Amount (as defined in the Lender Intercreditor
Agreement) to at least $305,000,000; and (b) the Collateral Agent shall have
executed and delivered an amendment to its Permitted Metals Agreement pursuant
to which the stated maturity date of such Permitted Metals Agreement is extended
to September 30, 2011 or beyond.

[this space left blank intentionally – signature page follows] IN WITNESS
WHEREOF, the undersigned parties have caused this Amendment to be executed by
their duly authorized officers as of the date first written above.

     
CUSTOMERS:
 

BRUSH ENGINEERED MATERIALS INC.
By: /s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary
  WILLIAMS ADVANCED MATERIALS INC.
By: /s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary
TECHNICAL MATERIALS, INC.
By: /s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary
  BRUSH WELLMAN INC.
By: /s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary
ZENTRIX TECHNOLOGIES INC.
By: /s/ Michael C. Hasychak
Michael C. Hasychak
Chief Financial Officer and Secretary
  WILLIAMS ACQUISITION, LLC
By: /s/ Michael C. Hasychak
Michael C. Hasychak
Treasurer
THIN FILM TECHNOLOGY, INC.
By: /s/ Gary W. Schiavoni
Gary W. Schiavoni
Secretary
  TECHNI-MET, LLC
By: /s/ Gary W. Schiavoni
Gary W. Schiavoni
Asst. Secretary and Asst. Treasurer
ACADEMY CORPORATION
By: /s/ Richard W. Sager
Richard W. Sager
President
  ACADEMY GALLUP, LLC
By: /s/ Richard W. Sager
Richard W. Sager
Manager
METAL LENDERS:
 

CANADIAN IMPERIAL BANK OF COMMERCE
By: /s/ Ian Cays
Name: Ian Cays
Title: Executive Director
  CIBC WORLD MARKETS INC.
By: /s/ Ian Cays
—
Name: Ian Cays
Title: Executive Director

